08/25/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0303



                                    No. DA 20-0303


BRIAN JOHN TEMPLE,

                Petitioner and Appellant.

         v.

STATE OF MONTANA,

                Respondent and Appellee,


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including September 24, 2021, within which to prepare, serve, and file its response

brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           August 25 2021